DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 12/03/2021. 
Acknowledgement is made to the cancellation of claims 2, 4, 6, and 11-18, and is sufficient to overcome the rejection set forth in the previous office action. 
Acknowledgement is made to claim 10 as withdrawn from further consideration by the examiner.
Claims 1, 3, 5, 7-9, 19-28 are pending. A complete action on the merits appears below. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 8, 19, 20, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Racz (US 20150320972 A1) in view of Jones (US 5849011).
Regarding claim 1, Racz teaches medical introducer (Fig. 1; safety neural injection system 1) for use in locating an energy delivery probe (Para. [0077] & [0139] discuss the stylet located within the hollow cannula as being able to be used for the removal of tissue through cutting means, such as in an electrical manner, and being able to be comprised of an electrical surgical probe or radiofrequency needle) at a target location in tissue, the medical introducer comprising: a proximal hub (Fig. 1; hub 42); an elongate cannula (Fig. 1; cannula 34) having a distal end and a proximal end, the proximal end connected to the hub; and an elongate opening (Fig. 1; distal opening 46) extending proximally from the distal end along a longitudinal axis of the cannula, the elongate opening defined by a long side of the cannula that extends to the distal end and an opposite open side (Fig. 3E; open distal end 40 as described in Para. [00154]), the elongate opening forming a shape such that a distal tip region of a probe inserted into the cannula is exposed longitudinally along the elongate opening and is covered by the long side along an opposite side of the distal tip region, the elongate opening comprising: a proximal end wall that defines a proximal end of the elongate opening, the proximal end wall extending perpendicular to the longitudinal axis of the cannula; and side edges that extend from the proximal end wall to the distal end of the cannula, the side edges each comprising i) a longitudinally extending straight section adjacent to a bottom portion of the proximal end wall, and ii) a distal tapered section that extends from the longitudinally extending straight section to the distal end of the cannula (Fig. 3E; open distal end 40 as described in Para. [00154]).
However, Racz fails to teach the distal tip region of the probe which is exposed as being an active distal tip region. 
Jones teaches a device for medical treatment of tissue through providing an electrosurgical probe through a guide tube mounded within a sheath passageway. Jones further teaches the distal probe member as comprising a needle electrode which is advanced into tissue and supplies radiofrequency energy thereto for creating a lesion in the tissue (Col. 2; Lines 5-15).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Jones into the device of Racz as Jones teaches (Col. 17; Lines 20-25, Col. 18; Line 60- Col. 19; Line 43) the benefit of the distal exposed electrosurgical portion as being an energy supply electrode for the purpose of cutting, coagulating or dissecting tissue, as this provides more accurate placement and energy application to create lesions within the tissue of a patient. 
Regarding claim 3, Jones further teaches the medical introducer of claim 2, wherein the proximal end wall (Fig. 8; oblique viewing face 28) has a depth that extends between one-third to two-thirds of a diameter of the cannula (While Jones is silent about the exact depth of this element, Fig. 8 appears to be within the recited range, or in the alternative, pending a statement of criticality, the recited range is not considered patentably distinct over the depth shown by Jones.  
Regarding claim 5, Jones further teaches the medical introducer of claim 4, wherein the longitudinally extending straight section extends to the distal end of the cannula (Fig. 8; cutout 171).  
Regarding claim 7, Jones further teaches the medical introducer of claim 2, comprising side edges extending from the proximal end wall to the distal end of the cannula, the side edges comprising a continuously curved profile from the proximal end wall to the distal end of the cannula (Fig. 8, the distal 171 and extension 172).    
Regarding claim 8, Jones further teaches the medical introducer of claim 7, wherein the curved profile comprises a first curved section and a second oppositely curved section (Fig. 8, the distal tapered section is shown as being the distal most flattened portion with rounded edges between cutout 171 and extension 172).  
Regarding claim 19, Racz further teaches the medical introducer of claim 1, wherein the elongate cannula comprises a metal (Para. [0096] discusses the cannula as being able to be made of any material of construction known in the art such as plastic, rubber, metal, non-metal or the like).  
Regarding claim 20, Racz further teaches the medical introducer of claim 1, wherein the elongate cannula comprises a polymer layer (Para. [0096] discusses the cannula as being able to be made of any material of construction known in the art such as plastic, rubber, metal, non-metal or the like).  
Regarding claim 25, Jones further teaches the medical introducer of claim 6, wherein the distal tapered section is linear (Fig. 8; distal tapered section is shown as having a linear middle portion with rounded edges connecting it to the other walls of the cannula).  
Regarding claim 26, Jones further teaches the medical introducer of claim 6, wherein the distal tapered section is curved (Fig. 8; distal tapered section is shown as having a linear middle portion with rounded edges connecting it to the other walls of the cannula).  
Regarding claim 27, Jones further teaches the medical introducer of claim 1, further including a stylet (Fig. 8; sleeve 231 of needle electrode 226
Regarding claim 28, Jones further teaches the medical introducer of claim 27, wherein the stylet is operable to connect to a power source such that the stylet is a component of an electrical current impedance monitor (Fig. 8; sleeve 231 of needle electrode 226).

Claim 9 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Racz (US 20150320972 A1)/Jones (US 5,849,011) in view of Bouazza-Marouf (US 20190282262 A1- PCT Filed 01/20/2017).
Regarding claim 9, Racz/Jones teaches the medical introducer of claim 1. However Racz/Jones fails to teach the introducer wherein the proximal hub comprises one or both of a tactile or visual marker configured thereon that is aligned with the long side of the cannula.  
Bouazza-Marouf teaches a needle guide system for inserting a probe within tissue. Bouazza-Marouf further teaches the proximal hub (Para. [0273]) comprises one or both of a tactile or visual marker configured thereon that is aligned with the long side of the cannula. It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Bouazza-Marouf into the device as Bouazza-Marouf teaches the beneficial use (Para. [0001]) of guides for the purpose of more accurate placement of needles.
Regarding claim 22, Bouazza-Marouf further teaches the medical introducer of claim 9, wherein the tactile marker comprises a ridge or bump on a surface of the hub (Para. [0461]).  
Regarding claim 23, Bouazza-Marouf further teaches the medical introducer of claim 22, wherein the tactile marker is longitudinally aligned with the long side of the cannula (Para. [0461]).  
Regarding claim 24, Bouazza-Marouf further teaches the medical introducer of claim 9, wherein the visual marker comprises a contrasting stripe (Para. [0273]).  


Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Racz (US 20150320972 A1) /Jones (US 5,849,011) in view of Sharps (20040049180).
Regarding claim 21, Racz/Jones teaches the medical introducer of claim 20, however fails to teach the device wherein the polymer layer comprises at least one of Polytetrafluoroethylene and polyamide.  
Sharps teaches a device for applying RF energy to the body through a probe, with an elongate cannula. Sharps further teaches the polymer layer comprises at least one of Polytetrafluoroethylene and polyamide (Para. [0113]). It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Sharps into the device of Jones as Sharps teaches (Para. [0013]) the beneficial use of special materials being used for this device as it works to avoid unwanted heating. 

Response to Arguments
Applicant’s arguments filed 12/03/2021 have been fully considered but they are not persuasive, as the amendments have necessitated new grounds of rejection. 
Specifically, applicant’s arguments of the limitations that art not taught by the Jones reference are moot in view of the new rejections under Racz/Jones. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794